                                                                                          '
                                                                                          hN
               Case 1:19-cr-20085-MGC Document 87 Entered on FLSD Docket 05/27/2020 Page wt1 of 2

                                                                                  pk
                                                                                   Q auyp           :.
                                                                                                     J7!
                          % +7 ypp dokny Wvcug coou                                    qa27!ym
                           V GY           pO YG W iXj XYl Y tyyytyyg
                                                                   n
                                                                   jj
                                                                    yy
                          a aa     éyo.
                                   yo yys s y;s yos jyyyy                                           j
                           sy yty;uojjgy sm ya oymys uo
                          Aw
                          W klc 1.0 yoo k Sxwoe 4..o wils &GP
                                 h v p q +%.
                                           h$ % oY kobwa > 41:,
                          ï% G ïo oq q4.44,-4 rqoc Ao A'Ate
                                 lçqJ-s h-yoow % A,
                                                  q          ..G t o f             y'
                                                                                    tœ&   -



                      )Acw4 mqpy wcp sls'
                                        !n: qkv                                  >
                       xtà h. 'Aswno #o. xou vo
                            ym e t w lo
                                     ' w jou gt
                                              evc A, S pz tx                                        a
                      ,   j                        ,yy o
                      jA-   Nj   q4+w  R oc
                                          f lq
                        o ycU Qo- m y kwô.cf.    t+p
                                                   t    sy
                                                         m
                            W f-t VI&W           V ;Yï DV W YlVV + %
                      yooo sssoos sss sN(sy msss y yjya
                      ltA-o B*4 G :D: X bïote qou              160:
                      j
                      l
                      jt'OC XG
                             X&*4
                                nk $x%tovG IGï
                                            Vl(A&G
                                                j N UCX lor yOk)C.
                          ou        m o mu               as yy myo yoo yxyy
                      y
                      lG muie jou WG                           & % Qe 6n
                      j4     VAT? R w a soj x (
.   . .   ..      . .
                      )'
                       ) . . . . ..- ..
                       .                      ' ..                                    .        .... ..
                      l(
                      1t         X G qon ç V mec tg.qsf':-?o9
                  -

                      t-
                       t                c ç - yq .aoow g a avcuw c-oou s
                                                                        .


                      )1
                      -                         .        .                                               .
                      )j                                        .

                      l
                                        '         '
                                            .
                                                ,. .,
                                                .   .




                                                                                 7'
                                                                                 &
  Case 1:19-cr-20085-MGC Document 87 Entered on FLSD Docket 05/27/2020 Page 2 of 2
                                                                                  ,T
                                                                                   x
                                                                                   k
                                                                                   o7vn
                                                                                     c
                                                                                     rny+ s7'
                                                                                 '       rç
                                                                                     < ?q -,.
/ o
I) 0
)  (
   NIa
     1 o hk
                                                                                 .
                                                                                            -j
                                                                                     a
                                                                                     t
                                                                                     z-ak ! p p
                                                                                              .
         .                                                                                        .
   s
i
'-
 ,r
  1
  '
  $>c-q&(
     .
        x
        n 4-
          t.)                                                                        ,

   < m                                                                                    -
   >
    %-- -''W                                                                         9            sc y
                                                                                                     .
    D
   œ                                                                                                  %


   k
   œ
   œ


    a                                                                xe      W
                                                                             O
    m                                                                (
* >
1 O
* m
D X
                                                        Q'
                                                        >-
  *
   K
                                                        2%.&                 %                >
                                                                                              '
                                                                                              j
                                                                                              ,
                                                                                              k
                                                                                              )j
                                                                                              *
                                                                                              b
                                                                     61
                                                                     Q                        jN          û.-----i
                                                                                                                 'i
                                                         $b
                                                          w
                                                          k
                                                          î
                                                          o      N
                                                                             #                >
                                                                                              M..
                                                                                              1
                                                                                              *           -
                                                                                                          e
                                                                                                           :
                                                                                                           -
                                                                                                           )
                                                                                                           .
                                                                                                           61
                                                                                                            4
                                                                     D                        .<.
                                                                                                i
                                                                                              -11         Yq
                                                        V        >
                                                        %,
                                                        ï
                                                             >       #)                       -           Q
                                                                                                          b* :

                                                             <
                                                             @       c
                                                                     Et 'ç,
                                                                         a
                                                                     p .I
                                                                        1
                                                                             ,

                                                                     & R
                                                                     &
                                                                     p ?,
                                                                     .


                                                                     7 0
                                                                         p   f
                                                                         G') '
